Exhibit 10.1

Execution Copy — 6 June 2007

TERMINATION AGREEMENT

between

Kächle-Cama Latex GmbH, Eichenzell,

represented by the chairman of the shareholder’s meeting

-   hereinafter referred to as “Company”

and

Dipl. Volkswirt Volker Laitsch, Leerstetter Str. 48, 90530 Wendelstein

-   hereinafter referred to as “Managing Director”

Preamble

The Company has terminated as of March 14, 2007 the Service Agreement with the
Managing Director as defined further down below. The Parties, however, are now
in mutual agreement that the Service Agreement shall be terminated on the basis
of this Termination Agreement. The Parties further mutually agree that this
Termination Agreement is executed upon the request of the Company in context
with the transfer of a 75% interest in the Hungarian Guba Holding Kft.
(registration no.: 01-09-860103; tax number: 13530961-2-43 - hereinafter
referred to as “Guba-Holding”) by its shareholder Ernst Meck GmbH, of which
Mr. Laitsch is the sole managing director.

AUFHEBUNGSVERTRAG

zwischen

Kächle-Cama Latex GmbH, Eichenzell,

vertreten durch den Vorsitzenden der Gesellschafterversammlung

-   nachstehend “Gesellschaft” genannt -

und

Dipl. Volkswirt Volker Laitsch, Leerstetter Str. 48, 90530 Wendelstein

-   nachstehend “Geschäftsführer” genannt -

Präambel

Die Gesellschaft hat am 14.03.2007 den nachfolgend näher definierten
Dienstvertrag mit dem Geschäftsführer gekündigt. Die Parteien sind jedoch
übereingekommen, eine einvernehmliche Beendigung des Dienstvertrages auf der
Grundlage dieses Aufhebungsvertrages zu erzielen. Die Parteien sind sich
weiterhin darüber einig, dass diese Aufhebungsvereinbarung im Zusammenhang steht
mit der von der Gesellschaft gewünschten Übertragung von 75% aller
Gesellschaftsanteile an der ungarischen Guba Vermögensverwaltungsgesellschaft
Kft. (Registernummer: 01-09-860103; Steuernummer: 13530961-2-43 - nachfolgend
als die “Guba-Holding” bezeichnet) durch die Gesellschafterin Ernst Meck GmbH,
deren alleiniger Geschäftsführer Herr Laitsch ist.


--------------------------------------------------------------------------------


1.                          TERMINATION, PHASE-OUT

1.1                    The Parties mutually agree that the service relationship
between the Managing Director and the Company pursuant to the Managing Director
Employment Agreement dated 29 May 2006 (“Service Agreement”) as well as any
other employment relationship with the Company or any of its affiliates in the
meaning of Sec. 15 of the German Stock Corporation Act was mutually terminated
as of 31 March 2007 (“Termination Date”).

1.2                    The Parties mutually agree that any monthly payments
payable until the Termination Date pursuant to para. 3 no. 1 of the Service
Agreement has been received in full and any bonus payment pursuant to para. 3
no. 2 of the Service Agreement for the fiscal year 2006 shall be compensated for
with the Compensation payable pursuant to Sec. 3 of this agreement. The Managing
Director shall have no further claims for any further remuneration, such as
bonuses, commissions, fees or any other payments. All travel expenses and other
costs of the Managing Director shall be finally settled and reimbursed to the
Managing Director as of the Termination Date. The Parties mutually confirm that
the Managing Director was and still is entitled to use the company car and the
mobile phone provided to him until one week after the execution of this
Agreement provided, however that the Company and the Managing Director shall not
be entitled to any further mutual reimbursements regarding any costs incurred
thereby after the Termination Date.

 

1.                          BEENDIGUNG, ABWICKLUNG

1.1                    Die Parteien sind sich einig, dass das
Geschäftsführerdienstverhältnis des Geschäftsführers mit der Gesellschaft gemäß
Dienstvertrag vom 29. Mai 2006 (“Dienstvertrag”) sowie jedes etwaige sonstige
Anstellungsverhältnis mit der Gesellschaft oder einem mit der Gesellschaft im
Sinne von § 15 Aktiengesetz verbundenen Unternehmen einvernehmlich zum Ablauf
des 31. März 2007 (“Beendigungstermin”) beendet wurde.

1.2                    Die Parteien sind sich darüber einig, dass der
Geschäftsführer die nach § 3 Ziffer 1 des Dienstvertrages bis zum
Beendigungstermin zu zahlende monatliche Vergütung vollständig erhalten hat und
die nach § 3 Ziffer 2 des Dienstvertrages zu zahlende Jahrestantieme für das
Geschäftsjahr 2006 mit der Zahlung der Abfindung nach Maßgabe der Ziffer 3
dieses Vertrages vollständig mitabgegolten ist. Darüber hinaus bestehen keine
weiteren Vergütungsansprüche des Geschäftsführers und keine Ansprüche auf
sonstige Leistungen, wie etwaige Boni, Provisionen, Gratifikationen sowie
Jahressonderzahlungen und Zuschläge. Sämtliche Reisekosten und Spesen werden bis
zum Beendigungszeitpunkt vollständig abgerechnet und erstattet. Die Parteien
sind sich darüber einig, dass der Geschäftsführer auch nach dem
Beendigungszeitpunkt berechtigt war und ist, den ihm überlassenen Dienstwagen
sowie das Mobiltelefon wie im bisherigen Umfang bis eine Woche nach
Unterzeichnung dieser Vereinbarung zu nutzen, jedoch mit der Maßgabe, dass die
Gesellschaft und der Geschäftsführer zu keiner weiteren

2


--------------------------------------------------------------------------------


 

1.3                    Any further claims for vacation not yet taken shall be
forfeited as of the Termination Date without being subject to any further
compensation claim of the Managing Director against the Company.

1.4                    The post-term non-compete prohibition pursuant to § 2 no.
5 of the Service Agreement is hereby mutually confirmed by the Parties. The
Parties further mutually agree that the compensation payable pursuant to Sec. 3
of this agreement also contains a portion which is deemed to be an immediately
payable compensation for such post-term non-compete prohibition. The Company
shall duly consider any activity of the Managing Director, which is relevant
regarding the post-term non-compete prohibition provided that the Managing
Director shall duly request the approval of the Company before starting any of
such activities.

2.                          REMOVAL OF MANAGING DIRECTOR AND DISCHARGE

2.1                    The Parties mutually confirm that the Managing Director
has been removed from office as of March 14, 2007 and that such removal is in
the meantime also registered in the commercial register.

2.2                    The Managing Director shall with immediate effect and
will undertake to execute any instrument to resign from all offices as a
managing director or in

 

wechselseitigen Erstattung etwaiger hierdurch entstandener Kosten
berechtigtsind.

1.3                    Nicht in Anspruch genommener Urlaub verfällt zum
Beendigungszeitpunkt, ohne dass hierfür ein Ersatzanspruch des Geschäftsführers
besteht.

1.4                    Das nachvertragliche Wettbewerbs- verbot gemäß § 2 Ziffer
5 des Dienstvertrages wird von den Parteien hiermit ausdrücklich bestätigt. Die
Parteien sind sich weiterhin darüber einig, dass in der nach Ziffer 3 dieses
Vertrages zu zahlende Abfindung ein Anteil als sofort zahlbare
Karenzentschädigung für das nachvertragliche Wettbewerbsverbot enthalten ist.
Die Gesellschaft wird indes eine etwaige wettbewerbsrelevante Tätigkeit des
Geschäftsführers während des Verbotszeitraums wohlwollend prüfen, vorausgesetzt,
dass der Geschäftsführer die Gesellschaft vor Beginn einer solchen Tätigkeit um
ihre Zustimmung ersucht.

2.                          ABBERUFUNG ALS GESCHÄFTSFÜHRER UND ENTLASTUNG

2.1                    Die Parteien bestätigen wechselseitig, dass der
Geschäftsführer am 14. März 2007 als Geschäftsführer der Gesellschaft abberufen
wurde und seine Abberufung zwischenzeitlich auch im Handelsregister eingetragen
worden ist.

2.2                    Der Geschäftsführer wird mit sofortiger Wirkung alle
Ämter als Geschäftsführer sowie in sonstigen Vertretungsorganen in mit der
Gesellschaft verbundenen

3


--------------------------------------------------------------------------------


other corporate bodies in any legal entity affiliated with the Company. He shall
also take any actions or issue any statements, which are required or useful to
terminate such offices. The Managing Director hereby explicitly undertakes not
to act as a managing director or other representative on behalf of any of the
aforementioned companies until his removal as a managing director or similar
offices is registered with the respective German and other foreign commercial
registers. The Managing Director declares that since the Termination Date -
except for France - he did not incur such actions or declarations on behalf of
any of the aforementioned companies until the execution of this Agreement.

2.3                    The Company undertakes to file the registration of the
Managing Director in the public registers as soon as possible in the ordinary
course of business and to inform the Managing Director about such filing upon
his request.

2.4                    The Managing Director undertakes to sign all outstanding
financial statements of the Company and the subsidiaries of the Company to the
extent the Managing Director was appointed as a managing director of such
entities in the respective fiscal year. The Company shall hold the Managing
Director harmless up to a maximum amount of Eur 8,000 if and to the extent the
Managing Director is subject to a personal liability under applicable French law
as a result of the loss of registered share capital in such French subsidiary;
any further

 

Unternehmen niederlegen bzw. alle sonstigen Handlungen vornehmen bzw.
Erklärungen abgeben, die zur Beendigung dieser Ämter erforderlich oder nützlich
sind. Der Geschäftsführer verpflichtet sich ausdrücklich, nach dem
Beendigungstermin bis zur Löschung seiner Bestellung als Geschäftsführer in den
jeweiligen in- und ausländischen Handelsregistern nicht mehr als Geschäftsführer
oder Vertreter der vorgenannten Gesellschaften aufzutreten und keinerlei
Handlungen für oder im Namen der vorgenannten Gesellschaften vorzunehmen. Der
Geschäftsführer erklärt, dass seit dem Beendigungstermin bis zur Unterzeichnung
dieser Vereinbarung solche Handlungen oder Erklärungen durch ihn als Vertreter
dieser Gesellschaften - mit Ausnahme für Frankreich - nicht erfolgt sind.

2.3                    Die Gesellschaft verpflichtet sich, die Löschung der
Bestellung des Geschäftsführers aus den öffentlichen Registern zu den
betreffenden Gesellschaften so bald als im ordentlichen Geschäftsgang möglich zu
beantragen und dem Geschäftsführer auf sein Verlangen nachzuweisen.

2.4                    Der Geschäftsführer verpflichtet sich, alle noch
ausstehenden Jahresabschlüsse der Gesellschaft sowie der Tochtergesellschaften
der Gesellschaft zu unterzeichnen, sofern er in den entsprechenden
Geschäftsjahren zum Geschäftsführer bestellt war. Hinsichtlich der französischen
Tochtergesellschaft wird die Gesellschaft den Geschäftsführer bis zu einem
Höchstbetrag von Euro 8,000 freihalten, wenn und soweit den Geschäftsführer nach
anwendbarem französischem Recht eine persönliche

4


--------------------------------------------------------------------------------


indemnity of the Company regardless whether regarding the liability amount or
the legal basis for such liability shall be excluded.

2.5                    The Company and its affiliated companies shall resolve on
the discharge of the Managing Director in the ordinary course of business. The
Managing Director shall be informed about the discharge resolutions in writing.

2.6                    The Managing Director undertakes to the extent required
to participate in the dissolution and liquidation if the French Subsidiary of
the Company and the issue all declarations which may be necessary or useful in
this regard provided that such declaration do not cause any personal liability
of the Managing Director.

3.                          GROSS COMPENSATION

3.1                    The Managing Director shall receive in connection with
the termination of the Service Agreement a compensation in the amount of EUR
200,000 (“Compensation”). The Compensation shall be due and payable immediately
after the Termination Date, however, only after

- the condition subsequent in Section 9 regarding the effectiveness of this
Agreement has occurred,

- has returned the Company car pursuant to Sec. 4.1 below to the headquarters of
the Company in Eichenzell or Ernst Meck GmbH has

 

Haftung für den Verlust des Stammkapitals dieser französischen
Tochtergesellschaft treffen sollte; eine darüber hinausgehende Freistellung der
Gesellschaft sowohl hinsichtlich der Haftungshöhe als auch hinsichtlich des
Haftungsgrundes ist ausgeschlossen.

2.5                    Über die Entlastung als Geschäftsführer der Gesellschaft
sowie der mit ihr verbundenen Unternehmen wird im gewöhnlichen Geschäftsgang
beschlossen. Die Entlastungsbeschlüsse werden dem Geschäftsführer schriftlich
mitgeteilt.

2.6                    Der Geschäftsführer verpflichtet sich zudem soweit
erforderlich an der Auflösung und Abwicklung der französischen
Tochtergesellschaft der Gesellschaft mitzuwirken und hierzu alle notwendigen
oder nützlichen Erklärungen abzugeben soweit damit nicht die Übernahme einer
persönlichen Haftung durch den Geschäftsführer verbunden ist.

3.                          ABFINDUNG

3.1                    Der Geschäftsführer erhält mit der Beendigung des
Dienstvertrages eine Abfinmdung in Höhe von EUR 200.000 brutto. Die Abfindung
ist fällig und zahlbar unverzüglich nach dem Beendigungstermin, frühestens
jedoch

- die aufschiebende Wirksamkeitsbedingung nach Ziffer 9 dieses Vertrages
eingetreten ist,

- nachdem der Geschäftsführer den Firmenwagen gemäß nachfolgender Ziffer 4.1.
dieses Vertrages am Standort der Gesellschaft in Eichenzell zurückgegeben hat,
oder die Ernst

5


--------------------------------------------------------------------------------


declared versus the Company within one week after the execution of this
Agreement in writing to buy the company car (model BMW 745 d). The purchase
price shall be Euro 30,000 plus applicable VAT. The payment of the purchase
price shall occur by the issuance of a check, which is confirmed by the bank. To
the extent permitted by law, any warranty by the Company for this company car
shall be excluded. In such a case, the Ernst Meck GmbH shall buy the company car
on a “as is basis”. The transfer of legal title in the car is subject to the
condition precedent of the full payment of the purchase price.

3.2                    All taxes and other charges due on the Compensation
payment or the sale of the company car pursuant to Sec. 3.1 shall be borne by
the Managing Director (or Ernst Meck GmbH, if applicable) and shall be withheld
by the Company to the extent legally required.

3.3                    The Company shall not be entitled to any partial payments
of the Compensation.

4.                          COMPANY CAR, OTHER PROPERTY OF THE COMPANY

4.1                    If Ernst Meck GmbH does not exercise its purchase right
pursuant to Section 3.1 above, the Managing Director shall immediately after the
expiry of the one week period as set out in Section 3.1 above, return the
company car to the Company in a good condition and with all keys and documents
belonging thereto. Any retention right of the Managing Director is excluded.

 

Meck GmbH binnen einer Woche nach Abschluss dieser Vereinbarung schriftlich
gegenüber der Gesellschaft erklärt, den Dienstwagen der Marke BMW Typ 745 d zu
erwerben. Der Kaufpreis beträgt Euro 30.000,00 zuzüglich etwaiger
Mehrwertsteuer. Die Kaufpreiszahlung erfolgt durch gleichzeitige Übergabe eines
bankbestätigten Verrechnungsschecks. Jegliche Gewährleistung der Gesellschaft
für dieses Fahrzeug ist soweit gesetzlich zulässig ausgeschlossen. Die Ernst
Meck GmbH kauft dieses Fahrzeug in diesem Fall wie besehen. Die Übereignung des
Fahrzeugs ist aufschiebend bedingt auf die vollständige Zahlung des Kaufpreises.

3.2                    Sämtliche Steuern und sonstige Abgaben auf die Abfindung
und/oder im Zusammenhang mit der Übereignung des Fahrzeuges nach Ziffer 3.1
trägt der Geschäftsführer (bzw. die Ernst Meck GmbH) und werden von der
Gesellschaft soweit gesetzlich erforderlich einbehalten.

3.3                    Die Gesellschaft ist zu Teilzahlungen der Abfindung nicht
berechtigt.

4.                          DIENSTWAGEN, SONSTIGES FIRMENEIGENTUM

4.1                    Sofern die Ernst Meck GmBH nicht von ihrem Kaufrecht nach
Maßgabe der Ziffer 3.1 dieser Vereinbarung Gebrauch macht, wird der
Geschäftsführer den ihm überlassenen Dienstwagen unverzüglich nach Ablauf der in
Ziffer 3.1 genannten Wochenfrist in ordnungsgemäßem Zustand und mit allen
dazugehörenden Schlüsseln und Fahrzeugpapieren an die Gesellschaft zurückgeben .
Ein

6


--------------------------------------------------------------------------------


 

4.2                    The Managing Director declares that all items belonging
to the Company but in his possession or as provided by the Company have been
returned by him to the Company prior to the execution of this Agreement. If and
to the extent this has not happen yet, the Managing Director shall immediately
after the execution of this Agreement return to the Company all other property
of the Company which is in his possession (especially the Company’s keys). Any
retention right of the Managing Director is excluded.

5.                          [INTENTIONALLY LEFT BLANK]

6.                          ACCIDENT AND D&O-INSURANCES

The Parties mutually agree that the Company has paid until the Termination Date
all insurance contributions for the Managing Director with regard to the
existing accident and D&O-Insurances and that such insurance protection has
expired as of the Termination Date.

7.                          CONFIDENTIALITY, CORPORATION, PRESS RELEASE

7.1                    The post-term provisions with regard to the
confidentiality obligations pursuant to para. 2 no. 9 of the Service

 

Zurückbehaltungsrecht des Geschäftsführers ist ausgeschlossen.

4.2                    Der Geschäftsführer erklärt, dass er alle in seinem
Besitz befindlichen und im Eigentum der Gesellschaft stehenden oder die ihm von
der Gesellschaft zur Verfügung gestellten Gegenständen zum Zeitpunkt der
Unterzeichnung dieses Vertrages an die Gesellschaft zurückgegeben hat. Sofern
und soweit dies nicht geschehen sein sollte, wird der Geschäftsführer der
Gesellschaft alle sonstigen in seinem Besitz befindlichen und im Eigentum der
Gesellschaft stehenden bzw. ihm von der Gesellschaft zur Verfügung gestellten
Gegenstände, insbesondere Firmenschlüssel, unverzüglich nach Unterzeichung
dieser Vereinbarung zurückgeben. Ein Zurückbehaltungsrecht des Geschäftsführers
ist ausgeschlossen.

5.                          [ABSICHTLICH FREI]

6.                          UNFALL- UND D&O-VERSICHERUNGEN

Die Parteien sind sich darüber einig, dass die Gesellschaft die Beiträge der für
den Geschäftsführer bestehenden Unfall- und D&O-Versicherungen bis zum
Beendigungszeitpunkt bezahlt hat und das dieser Versicherungsschutz zum
Beendigungstermin erloschen ist.

7.                          GEHEIMHALTUNG, WOHLVERHALTEN, PRESSEMITTEILUNG

7.1                    Die nachvertraglichen Regelungen zur
Verschwiegenheitspflicht gemäß § 2 Ziffer 9 des Dienstvertrages behalten

7


--------------------------------------------------------------------------------


Agreement shall remain in effect for the benefit for the Company, its
shareholders and any of its affiliates after the Termination Date.

7.2                    In addition, the Managing Director undertakes after the
Termination Date not to issue or make any statement versus a third person
(especially competitors) and/or employees of the Company, which could be
regarded as detrimental for the Company or any of its affiliates, especially not
with regard to its employees, its management or its products.

7.3                    The Parties mutually agree that neither the Company nor
the Managing Director shall issue any press release or other public statement.
The Company and any of its affiliates are entitled however to submit and
register this Agreement with any public authority if this is required under
respective applicable law.

7.4                    The Parties mutually agree that this Agreement
constitutes the complete agreement of the parties with respect to the subject
matter hereof and supersedes in its entirety all prior declarations with respect
to Managing Director’s Termination.

 

auch nach dem Beendigungstermin zugunsten der Gesellschaft und deren
Gesellschafter sowie sonstiger mit der Gesellschaft verbundener Unternehmen
uneingeschränkt Gültigkeit.

7.2                    Darüber hinaus verpflichtet sich der Geschäftsführer
hiermit, auch nach dem Beendigungstermin gegenüber Dritten (insbesondere
Wettbewerbern) und/oder gegenüber Mitarbeitern der Gesellschaft und mit der
Gesellschaft verbundener Unternehmen keinerlei geschäftsschädigende oder
nachteilige Äußerungen über die Gesellschaft oder ein mit der Gesellschaft
verbundenes Unternehmen zu machen, insbesondere auch nicht über deren
Management, Mitarbeiter, Programme oder Produkte.

7.3                    Die Parteien sind sich darüber einig, dass keine
Pressemitteilung oder sonstige öffentliche Verlautbarung durch die Gesellschaft
oder den Geschäftsführer erfolgen wird. Die Gesellschaft oder die mit ihr
verbundenen Unternehmen sind jedoch berechtigt, diese Vereinbarung bei
öffentlichen Behörden oder sonstigen Stellen einzureichen und zu registrieren
sofern dies nach jeweils anwendbarem Recht erforderlich ist.

7.4                    Die Parteien sind sich darüber einig, dass diese
Vereinbarung sämtliche Abreden der Parteien hinsichtlich der Beendigung des
Dienstvertrages und der Abberufung als Geschäftsführer enthält und alle früheren
Willenserklärungen der Parteien hinsichtlich der Beendigung des Dienstvertrages
mit dem Geschäftsführer ersetzt.

8


--------------------------------------------------------------------------------


8.                          WAIVER

8.1                    With the execution of this agreement, the Managing
Director shall only have such claims against the Company and its affiliates as
explicitly stated in this Termination Agreement. With the fulfillment of such
claims, all other claims of the Managing Director against the Company or any of
its affiliates based on the Service Agreement and its termination or based on
any other employment relationship or based on any other legal basis (regardless
whether known or unknown) are hereby compensated and finally settled. As a
matter of precaution, the Managing Director hereby waives any of such claims
against the Company and its affiliates and the Company accepts such waiver.

8.2                    The same shall apply to any claims of the Company and its
affiliates regardless on which legal basis except for such claims against the
Managing Director, which are based on willful misconduct or gross negligence and
which are not yet know to the Company. Any claims and accuses against the
Managing Director arising out of his office and duty as a managing director of
Ernst Meck GmbH are no longer pursued by the Company.

8.3                    The Company undertakes to sign the purchase agreement(s)
(Annex 1) regarding the acquisition of all shares in Guba Holding Kft. without
any undue delay but in any event no later than two weeks after the execution of
this Agreement if and to the extent

 

8.                          ABGELTUNG

8.1                    Mit Unterzeichnung dieser Vereinbarung hat der
Geschäftsführer nur noch die in diesem Aufhebungsvertrag ausdrücklich geregelten
Ansprüche gegen die Gesellschaft und deren verbundenen Unternehmen. Mit deren
Erfüllung sind sämtliche Ansprüche des Geschäftsführers gegen die Gesellschaft
oder ein mit der Gesellschaft verbundenes Unternehmen aus dem
Geschäftsführerdienstverhältnis und dessen Beendigung sowie aus jedem sonstigen
Anstellungsverhältnis oder jedem sonstigen Rechtsgrund (gleich ob bekannt oder
unbekannt) abgegolten und endgültig erledigt. Vorsorglich verzichtet der
Geschäftsführer auf sämtliche solcher Ansprüche und die Gesellschaft nimmt
diesen Verzicht an.

8.2                    Gleiches gilt für sämtliche Ansprüche der Gesellschaft
und der mit ihr verbundenen Unternehmen gegen den Geschäftsführer gleich aus
welchem Rechtsgrund mit Ausnahme solcher Ansprüche, die auf Vorsatz oder grober
Fahrlässigkeit beruhen und bisher der Gesellschaft nicht bekannt waren.
Ansprüche und Vorwürfe, die von der Gesellschaft gegen die Person des
Geschäftsführers im Zusammenhang mit seiner Tätigkeit und Funktion bei der Firma
Ernst Meck GmbH geltend gemacht bzw. erhoben worden sind, werden nicht mehr
aufrechterhalten.

8.3                    Die Gesellschaft verpflichtet sich, den/die Kaufverträge
(u.a. Anlage 1) zum Erwerb aller Gesellschaftsanteile an der Guba
Vermögensverwaltungsgesellschaft unverzüglich, spätestens jedoch binnen zwei
Wochen nach der Unterzeichnung

9


--------------------------------------------------------------------------------


these purchase agreements have already been duly signed by the respective other
parties.

9.                          EFFECTIVENESS, WITHDRAWAL

9.1                    The effectiveness of this Agreement is subject to the
condition precedent that the purchase agreement as attached as Annex 1 hereto
regarding the acquisition of 75 % of all interest in Guba Holding is duly
executed. This condition subsequent shall only deemed to be fulfilled if Ernst
Meck GmbH has duly signed the purchase agreement as attached as Annex 1 and also
finally and effectively consented to the sale and transfer of the further 25 %
interest in Guba Holding by Mr. and Mrs. Guba to the Company.

9.2                    The Company is entitled to withdraw from this Agreement
by a written declaration to the Managing Director if the condition precedent as
set out in Section 9.1 above has not been fulfilled until June 15, 2007. All
(statutory) rights of the Company because of or in connection with the
termination of the Service Agreement shall in such a case remain unaffected by
this Agreement and may still be fully enforced by the Company.

10.                    FINAL PROVISIONS

10.1              Each Party shall bear its own cost and

 

 des Aufhebungsvertrages ebenfalls zu unterzeichnen, wenn und soweit diese
Kaufverträge zu diesem Zeitpunkt bereits ordnungsgemäß von den jeweils anderen
Parteien unterzeichnet sind.

9.                          WIRKSAMKEIT - RÜCKTRITT

9.1                    Die Wirksamkeit dieses Vertrages ist aufschiebend bedingt
auf die Unterzeichung des als Anlage A1 beigefügten Kaufvertrages hinsichtlich
des Erwerbs von 75 % aller Anteile an der Guba Holding. Die aufschiebende
Bedingung gilt erst dann als eingetreten, wenn die Ernst Meck GmbH den als
Anlage A 1 beigefügten Kaufvertrag ordnungsgemäß unterzeichnet hat und zugleich
der Veräußerung der weiteren 25 % aller Anteil an der Guba Holding durch Frau
Istvan Bertalanné Guba als Gesellschafterin und Herrn Istvàn Bertalan Guba als
Geschäftsführer der Guba Kesztyu Kft. an die Gesellschaft wirksam und endgültig
zugestimmt hat.

9.2                    Die Gesellschaft ist berechtigt durch schriftliche
Erklärung gegenüber dem Geschäftsführer, von dieser Vereinbarung zurückzutreten,
sofern die in Ziffer 9.1 genannte aufschiebende Bedingung nicht spätestens bis
zum 15. Juni 2007 eingetreten ist. Sämtliche Rechte der Gesellschaft gegen den
Geschäftsführer aufgrund oder im Zusammenhang mit der Beendigung des
Dienstvertrages bleiben in diesem Fall unberührt durch diese Vereinbarung und
können von der Gesellschaft weiterhin eineingeschränkt geltend gemacht werden.

10.                    SCHLUSSBESTIMMUNGEN

10.1              Jede Partei trägt ihre Kosten und die

10


--------------------------------------------------------------------------------


all cost of its advisers.

10.2              This Termination Agreement replaces and supercedes all prior
agreement with regard to the termination of the Service Agreement.

10.3              Any amendment or addition to this Termination Agreement
require written form. This also applies to this provision. Any oral side
agreements do not exist.

10.4              The full or partial invalidity of any provision of this
Agreement shall not affect the validity of the remainder hereof. Any invalid
provision shall be replaced to the extent legally permitted by a respective
provision which duly reflects the economic agreement intended by the parties or
would be intended by the parties if they had known about the invalidity of the
provisions.

10.5              This Agreement shall be governed by German law.

10.6              Place of execution of this Agreement is the place of business
of the Company.

10.7              For the contractual relationship of the parties the German
version of this Agreement shall prevail over the English version.

Kosten ihrer Berater selbst.

10.2              Dieser Aufhebungsvertrag ersetzt alle etwaigen zuvor
getroffenen Vereinbarungen über die Beendigung des Dienstverhältnisses.

10.3              Änderungen und Ergänzungen dieses Aufhebungsvertrages bedürfen
der Schriftform. Dies gilt auch für die Aufhebung dieses
Schriftformerfordernisses. Mündliche Nebenabreden sind nicht getroffen.

10.4              Sollten einzelne oder mehrere Bestimmungen dieses
Aufhebungsvertrages unwirksam oder undurchführbar sein oder werden oder sollte
sich in diesem Aufhebungsvertrag eine Lücke herausstellen, so bleibt die
Wirksamkeit der übrigen Bestimmungen hiervon unberührt. An die Stelle der
unwirksamen oder undurchführbaren Bestimmung bzw. zur Ausfüllung der Lücke tritt
die wirksame Regelung, die nach dem wirtschaftlichen Zweck dieses
Aufhebungsvertrages dem am nächsten kommt, was die Parteien gewollt haben bzw.
gewollt hätten, wenn sie den Punkt bedacht hatten.

10.5              Auf diesen Vertrag findet deutsches Recht Anwendung.

10.6              Erfüllungsort für alle Leistungen aus diesem Vertrag ist der
Sitz der Gesellschaft.

10.7              Maßgeblich für das Vertragsverhältnis ist die deutsche Fassung
dieses Aufhebungsvertrages.

11


--------------------------------------------------------------------------------


Eichenzell, 12, June/Juni 2007

 

/s/ Volker Laitsch

 

 

(Volker Laitsch)

 

Kächle-Cama Latex GmbH
vertreten durch ihre alleinige Gesellschafterin North Safety Products Holding
GmbH

 

 

/s/ Robert Peterson

 

 

(Robert Peterson)

 

Wir stimmen den Regelungen in Ziffer 3.1 und Ziffer 3.2 dieser Vereinbarung zu.

Ernst Meck GmbH

/s/ Volker Laitsch

 

 

(Volker Laitsch)

 

 

12


--------------------------------------------------------------------------------


 

Anlage 1 / Annex 1

Kaufvertrag zum Erwerb von 75 % aller Geschäftsanteile an der Guba Holding Kft.

 

13


--------------------------------------------------------------------------------


ÜZLETRÉSZÁTRUHÁZÁSI
SZERZŐDÉS

amely létrejött a

Ernst Meck Lochbleche und Blechverarbeitung GmbH (DE-90439 Nürnberg,
Fuggerstrasse 16., Németország; cégjegyzékszáma: HR B 8979 a nürnebergi helyi
biróságon; képviseli: Volker Laitsch) mint eladó (a továbbiakban: Eladó)

és a

Kächele-Cama Latex GmbH (D-36124 Eichenzell am Kreuzacker 9.; Cg.: HRB 420;
képviseli: Dr. Hoffmann Rita, ügyvéd) mint vevő (a továbbiakban: Vevő)

Eladó és Vevő a továbbiakban együttesen: Felek

között az alulirott napon és helyen, az alábbi feltételekkel:

1. §
A szerződés tárgya

1.1                    Az Eladó a GUBA Vagyonkezelő Korlátolt Felelősségű
Társaság (1121 Budapest, Törökbálinti út 3/a.; Cg. 01-09-860103; adószám:
13530961-2-43; statisztikai számjele: 13530961-7415-113-01; a továbbiakban:
Társaság) tagja.

1.2                    Az Eladó szavatolja, hogy a Társaság törzstőkéje
8.000.000,- Ft, azaz nyoicmillió forint, mely pénzbeli hozzájárulásként teljes
mértékben befizetésre került.

Az Eladó szavatolja, hogy a Társaságban egy 6.000.000,- Ft, azaz hatmillió
forint névértékű törzsbetéttel rendelkezik, amely az üzletrészek 75%-ának felel
meg (a továbbiakban: Üzletrész), mely pénzbeli

 

QUOTA SALE AND PURCHASE
AGREEMENT

entered into by and between

Ernst Meck Lochbleche und Blechverarbeitung GmbH (DE-90439 Nürnberg,
Fuggerstrasse 16., Germany; registration number HR B 8979 in the commercial
register of the local court of Nuremberg; represented by its managing director
Mr. Volker Laitsch) as seller (hereinafter: the Seller)

and

Kächele-Cama Latex GmbH (D-36124 Eichenzell am Kreuzacker 9; company
registration no.: HRB 420; represented by: Dr. Rita Hoffmann, attorney-at-law)
as purchaser (hereinafter: the Purchaser)

Seller and Purchaser hereinafter jointly referred to as: Parties

on the date and place written below under the following terms and conditions:

§ 1
Subject of the agreement

1.1                    The Seller is the shareholder of GUBA Vagyonkezelő
Korlátolt Felelőssegű Társaság (1121 Budapest, Törökbálinti út 3/a; company
registration no.: 01-09-860103; taxation no.: 13530961-2-43; statistical no.:
13530961-7415-113-01; hereinafter: the Company).

1.2                    The Seller warrants that the registered capital of the
Company is HUF 8,000,000.- (eight million Forint), which has been fully paid up
as a cash contribution.

The Seller warrants that it owns a quota in the Company with a nominal value of
HUF 6,000,000.- (six million Forint) which corresponds to 75% of the quotas
(hereinafter: Quota) and which has been

1


--------------------------------------------------------------------------------


hozzájárulásként teljes mértékben befizetésre került.

1.3                    Az Eladó szavatolja, hogy a Társaságot a magyar jog
szabályainak megfelelően alapították és jegyezték be a Fővárosi Bíróság mint
Cégbiróság által vezetett cégjegyzékébe a Cg. 01-09-860103 számon.

1.4                    Az Eladó szavatolja, hogy a Társaság nem rendelkezik és a
múltban sem rendelkezett részesedéssel más társaságokban, vállalkozásban, és a
Társaság létezésével, valamint a Társaságnak a KCL-Guba Kft.-ben (székhely: 1102
Budapest, Endre u. 14-16, cégjegyzékszáma: Cg 01-09-569154) meglévő
üzletrészével értelemszerűen velejáró kötelezettségeken kívül a Társaságnak más
kötelezettségei nincsenek.

1.5                    Az Eladó szavatolja, hogy a Társaság a KCL-Guba Kft.
jegyzett tőkéjének 50%-át megtestesitő üzletrész bejegyzett tulajdonosa.

1.6                    Az Eladó ezennel nyilatkozik, hogy a Társaságban
fennálló, a Guba Kesztyű Kötőipari és Kereskedelmi Korlátolt Felelősségű
Társaság valamint Guba István Bertalanné tulajdonát képező üzletrészek
átruházásának feltételeire tett ajánlatot megismerte, és nem kíván azok
tekintetében elővásárlási jogával élni, és kifejezetten hozzájárul az ajánlat
alapján létrejövő üzletrész-adásvételi szerződés megkötéséhez.

2.§
Üzletrész átruházás

2.1                    Eladó eladja és átruházza Vevőre, Vevő pedig megveszi az
Eladó kizárólagos tulajdonában álló, Társaságban fennálló Üzletrészt jelen
szerződés rendelkezései alapján a kölcsönösen kialkudott, jelen szerződés 3.1
pontjában meghatározott vételárért, a hozzá tartozó valamennyi joggal és
kötelezettséggel együtt.

 

fully paid up as cash contribution..

1.3                    The Seller warrants that, in accordance with the laws of
Hungary, the Company was duly established and registered by the Metropolitan
Court as Court of Registration into the company register under registration no.
Cg. 01-09-860103.

1.4                    The Seller warrants that the Company does not have and
has never had any shares or other equity interest in any other companies or
undertakings and has no liabilities other than liabilities incidental to its
existence and liabilities arising as a stockholder of the KCL-Guba Kft. (seat:
1102 Budapest, Endre u. 14-16, registration number: Cg 01-09-569154).

1.5                    The Seller warrants that the Company is the registered
owner of the business quota representing 50% of the registered capital of
KCL-Guba Kft.

1.6                    The Seller hereby represents that it is aware of the
terms and conditions of the offer for sale and purchase of the quotas in the
Company owned by Guba Kesztyű Kötőipari és Kereskedelmi Korlátolt Felelősségű
Társaság and Guba István Bertalanné, and the Seller does not intend to excercise
any preemptive rights with regard to any of these quotas and the Seller
expressly grants its consent to the quota sale and purchase agreement to be
entered into on the basis of the offer.

§2
Quota transfer

2.1                    Seller hereby sells and transfers to the Purchaser and
the Purchaser hereby purchases the Quota in the Company, being in exclusive
ownership of the Seller, according to the terms and conditions of the present
agreement at the mutually agreed purchase price set forth in clause 3.1 hereof,
together with all rights and obligations attached to such Quota.

2


--------------------------------------------------------------------------------


3. §
Vételár megfizetése

3.1                    Az Üzletrész Felek által kölcsönösen kialkudott vételára
206.250 EUR (kettőszázhatezer kettőszázötven euró) (továbbiakban: Vételár).

3.2                    Vevő köteles a jelen szerződés hatálybalépését követő 10
munkanapon belül a teljes Vételárat Eladó Dresdner Banknál (BLZ 76080040),
Nürnberg, vezetett 106121500 számú bankszámlájára visszavonhatatlanul átutalni.

3.3                    Az Eladó kijelenti, hogy a Vételár bankszámláján történő
maradéktalan jóválrását követően sem a Társasággal, sem pedig a Vevővel szemben,
illetve az Üzletrész vonatkozásában, vagy bármely más, a Társasággal kötött
szerződése, vagy létrejött jogviszonya (ideértve a tagi kölcsön, szolgáltatási
illetve tanácsadási szerződés) alapján nem áll fenn követelése.

3.4                    Az Üzletrész tulajdonjoga a Vételárnak az Eladó jelen
szerződés 3.2 pontjában meghatározott bankszámlájára történő megfizetésével
száll át Vevőre. Felek kifejezetten megállapodnak abban, hogy Eladót a 2007.
üzleti év után osztalék nem illeti meg, és arra kizárólag a Vevő jogosult. A
Vevő elfogadja, hogy a Társaság a 2006. évre a tagjai részére mindösszesen
166.147.800 Ft. osztalék fizetését határozta el és fizetett ki.

3.5                    Az 3.3 pontban foglaltak általánosságát nem korlátozva az
Eladó tudomásul veszi és elfogadja, hogy a Vevő vagy a Társaság esetleg az Eladó
által a jelen Üzletrész átruházásával kapcsolatban elfogadott más feltételekkel
(ideértve azt is, hogy más vételáron) a Társaságban üzletrészt szerez, és az
Eladó kijelenti, hogy az eltérő feltételekre hivatkozással nem támaszt
követelést, illetve nem érvényesit igényt.

 

§ 3
Payment of the purchase price

3.1                    The purchase price of the Quota mutually agreed by the
Parties is the aggregate amount of EUR 206,250 (two-hundred-six thousand
two-hundred-fifty Euros) (hereinafter: Purchase Price).

3.2                    The Purchaser shall, by means of wire transfer,
irrevocably pay the entire amount of the Purchase Price to the bank account of
the Seller kept with Dresdner Bank (BLZ 76080040), Nuremberg at account no.:
106121500 within 10 working days from the effective date hereof.

3.3                    The Seller declares that as soon as the Purchase Price
will have been credited on its bank account in full, it will not have any
outstanding claim towards the Company or the Purchaser in respect of the Quota
or under any other agreement or legal relationship with the Company such as but
not limited shareholder loans, service or consultancy agreements etc.

3.4                    The Purchaser acquires ownership title to the Quota upon
payment of the Purchase Price to the bank account of the Seller set forth in
clause 3.2 hereof. The Parties expressly agree that no dividend shall be due to
the Seller in connection with the business year 2007, and such dividend shall be
payable to the Purchaser, only. The Purchaser acknowledges that the Company has
decided on and paid to his members for the year 2006 dividend in the total
amount of HUF166,147,800.

3.5                    Without limiting the generality of clause 3.3, Seller
acknowledges and agrees that Purchaser or the Company may acquire other quota in
the Company on terms (including, without limitation, price) that are different
than the terms on which Seller is selling the Quota and that Seller shall have
no claims or cause of action arising out of such different terms.

3


--------------------------------------------------------------------------------


4. §
Bejelentés az ügyvezetés részére

4.1                    Vevő kötelezettséget vállal arra, hogy az Üzletrész
tulajdonjogának átszállását legkésőbb 5 napon belül a magyar jogszabályoknak
megfelelően bejelenti a Társaság eddigi ügyvezetése számára.

4.2                    Eladó kötelezettséget vállal arra, hogy a Fővárosi
Biróság mint Cégbiróság esetleges hiánypótlási felhívásának teljesítése
érdekében a Társaság és/vagy a Vevő ügyvezetőinek szóbeli kérelmére
haladéktalanul megadja a szükséges aláírásokat és megteszi az egyéb
nyilatkozatokat annak érdekében, hogy jelen tagváltozás a cégjegyzékbe
bejegyzésre kerüljön.

4.3                    A Felek megállapodnak, hogy mind a Felek, mind pedig a
Társaság ezúton visszavonhatatlanul meghatalmazzák és megbízzák a Társaság
ügyvezetőjét, hogy a Társaság új tagjának, a tagjegyzék változásának, a korábbi
ügyvezető(k) visszahívásának és az új ügyvezető(k) kinevezésének a cégjegyzékbe
történő lehető legkorábbi bejegyzéséhez az összes szükséges lépést megtegye.

4.4                    Amennyiben ezen cégjegyzékbe történő bejegyzéshez a
cégbírósághoz benyújtott szerződés módosítása vagy kiegészitése szükségesség
válik, vagy a cégbíróság további nyilatkozatok vagy intézkedések megtételét
kéri, a Felek kötelezik magukat arra, hogy a mindenkor megkövetelt formában az
ilyen nyilatkozatokat és intézkedéseket haladéktalanul megteszik.

5. §
Szavatossági kötelezettségvállalások

5.1                  Az Eladó szavatolja, hogy az 1.2,1.3,1.4, 1.5 és 5.2
pontokban tett nyilatkozatai a valóságnak megfelelnek. Amennyiben kiderülne,
hogy az 1.2, 1.3, 1.4, 1.5 és/vagy 5.2. pontokban szavatoltak bármelyike nem
vagy nem a nyilatkozatnak megfelelfően áll fenn, akkor ebben az esetben az Eladó
köteles a

 

§4
Notification to the management

4.1                    The Purchaser undertakes to notify, in accordance with
Hungarian law, the current managing directors of the Company about the transfer
of ownership title to the Quota within 5 days of such transfer.

4.2                    The Seller undertakes that, in order to fulfil the
request of the Metropolitan Court as Court of Registration to file additional
documents, if any, it will, upon verbal request of the managing directors of the
Company and/or the Purchaser, immediately sign any and all documents and make
any and all other declarations necessary for the registration of the ownership
change into the company register.

4.3                    The Parties agree that both the Parties and the Company
hereby irrevocably empower and instruct the managing director of the Company to
do all necessary steps for the registration into the company register of the new
quotaholder of the Company, the change of the quotaholders’ list, the recall of
the current managing director(s) and appointment of new managing director(s).

4.4                    In the case the amendment or the supplementation of the
agreement filed with the court of registration is required for such registration
into the company register or the court of registration requests making further
declarations or taking further steps, the parties hereby undertake to make such
declarations and to take such steps without delay, in the form required from
time to time.

§5
Representations and warranties

5.1                    The Seller warrants that the representations set out in
clauses 1.2, 1.3,1.4, 1.5 and 5.2 are true. If any of the representations set
out in clauses 1.2, 1.3, 1.4, 1.5 and/or 5.2 proves to be untrue or incorrect,
then the Seller shall indemnify both the Purchaser and the Company and shall
bring the Purchaser

4


--------------------------------------------------------------------------------


Vevő és a Társaság részére kártérítést fizetni, és a Vevőt és a Társaságot olyan
helyzetbe hozni, amelyben akkor lennének, ha a szavatoló nyilatkozatban
foglaltak teljes mértékben a nyilatkozatnak megfelelően állnának fenn. A Vevőnek
választási joga van minden egyes esetben, hogy a teljesitést a maga vagy a
Társaság számára kéri.

5.2                    Az Eladó a Vevővel szemben kifejezetten szavatolja,

-                               hogy ő, illetve a képviselői jelen szerződés
aláírására, elkészitésére, végrehajtására, továbbá az itt előirányzott
tranzakció megvalósítására, így különösen arra, hogy az Üzletrész felett
rendelkezzen, jogosult és erre vonatkozólag az összes saját vagy harmadik
személyek részéről szükséges hozzájárulásokkal és engedélyekkel rendelkezik oly
módon, hogy a jelen szerződésben rögzített kötelezettségek az Eladóra nézve
jogilag érvényes, kötelező és minden szempontból feltétlen kötelezettségeket
hoznak létre. A Társaság valamennyi más tagjának és a Társaságnak a hozzájáruló
határozata a jelen Szerződés mellékletét képezik.

-                               jelen szerződés megkötése és teljesítése Eladó
részéről nem ütközik jogszabályba, illetve nem valósít meg szerződésszegést
egyetlen olyan szerződés tekintetében sem, amelyben Eladó szerződő fél. Eladó
jelen szerződésben vállalt kötelezettségei a jelen szerződésben meghatározottak
szerint kikényszeríthetőek és végrehajthatóak.

-                               Eladó a saját személyes joga szerint érvényesen
bejegyzett, létező jogi személy (gazdasági társaság), és a cégnyilvántartásba
bejegyzett adatai valósak, pontosak, teljesek, azok tartalma a tényleges
helyzetnek illetve a jogszabályoknak megfelel.

-                               hogy jelen szerződés általa történő aláírásához,
elkészítéséhez és végrehajtásához az Üzletrésszel kapcsolatban esetleg fennálló
jogok vagy kötelezettségek vonatkozásában nem szükséges harmadik személyek
engédélye, vagy. hozzájárulása.

-                               hogy az Üzletrész az Eladó minden

 

and the Company in the position they would be in if such representation were
fully true and correct. The Purchaser is entitled to choose in each case whether
it requires the fulfilment of the above obligation for the Company or for
itself.

5.2                    The Seller expressly warrants towards the Purchaser that,

-                               the Seller and/or its representatives have the
power and authority to enter into, execute and deliver this agreement and to
perform the transaction contemplated hereby, in particular to dispose over the
Quota, and the Seller has obtained all consents and permits required from it or
from third parties being necessary in connection therewith, whereby the
obligations set out in this agreement create valid, binding and unconditional
obligations of the Seller in any respect. The consents of all other shareholders
of the Company and also the consenting decision of the Company shall be an Annex
hereto.

-                               the execution and performance of this Agreement
by the Seller does not violate any law or any contract to which the Seller is a
party. The obligations of the Seller undertaken in this agreement are
enforceable and executable in accordance with their terms.

-                               the Seller is a validly registered, existing
legal person (business company) according to its personal law, and its data
registered in the company register are true, accurate, correct and complete,
their contents correspond to the actual situation and applicable law.

-                               for the entering into, execution, delivery and
performance of this agreement by the Seller no permit or consent of any third
party is required regarding the rights and obligations, if any, in connection
with the Quota.

-                               the Seller is the exclusive and

5


--------------------------------------------------------------------------------


szempontból korlátlan és kizárólagos tulajdonában áll és az Üzletrész, valamint
a Társaság vagyona és az Üzletrész per-, teher- és igénymentesek, így különösen
nem terheli azokat harmadik személyek semmilyen joga, legyen az akár magánjogi
vagy közjogi jellegű, mint például vételi-, elővásárlási-, nyereségből való
részesedésre vonatkozó, haszonélvezeti- vagy zálogjog. Az Üzletrész szabadon
átruházható, a Társaság társasági szerződése az Üzletrész átruházását nem
korlátozza, illetve nem köti a Társaság vagy más harmadik személy
beleegyezéséhez vagy hozzájárulásához.

-                               hogy az Eladó Üzletrésze a Társaságban fennálló
összes részesedés 75%-át képviseli.

-                               hogy a Társaság a Magyar Köztársaság joga
szerint érvényesen bejegyzett és létező jogi személy (gazdasági társaság), és a
cégnyilvántartásba bejegyzett adatai valósak, pontosak, teljesek, azok tartalma
a tényleges helyzetnek, illetve a jogszabályoknak megfelel, illetve nincsen
folyamatban cégeljárás, törvényességi felügyeleti eljárás vagy egyéb olyan
eljárás, amely a Társaság bejegyzésével, bejegyzett adataival, vagy azok
változásával kapcsolatos.

-                               hogy nincs olyan jog, amely részesedést hozna
létre a Társaság tényleges vagyonán vagy jövedelmében.

-                               a Társaság valamennyi éves beszámolója a magyar
jogszabályoknak megfelel, és mindemellett teljes és helyes.

5.3                    Az Eladó vállalja, hogy valamennyi szavatossági
nyilatkozat, kötelezettségvállalás és kijelentés — mindaddig míg a Felek ettől
eltérően nem állapodnak meg — jelen szerződés aláírásának napjára, valamint. az
Üzletrész tulajdonjogának Vevőre történő átszállása napjára is változatlanul
vonatkozik.

5.4                    Egy vagy több szavatossági nyilatkozat és/vagy egyéb
jelen szerződésben tett kijelentés vagy kötelezettségvállalás megsértéséből
eredő jogkövetkezmények

 

unrestricted owner of the Quota in every respect, and the Quota and the assets
of the Company are free of any litigation, encumbrances and claims, in
particular, no third party has any right, neither of private, nor of public law
nature, including without limitation call option, right of first refusal, right
of profit share, usufruct or pledge, in relation to the Quota. The Quota may be
freely transferred, the articles of association of the Company does not hinder
the transfer of the quota and does not require the consent of the Company or any
other person or entity to it.

-                               the Quota of the Seller represents 75% of the
entire shareholding in the Company.

-                               the Company is a validly registered, existing
legal person (business company) according to the laws of the Republic of Hungary
and its data registered in the company register are true, accurate, correct and
complete, their contents correspond to the actual situation and applicable law,
and there is no registration procedure, legal supervisory procedure or any other
procedure pending which is connected with the registration of the Company, its
registered data or any change thereof.

-                               there is no right which would create any
interest in the actual assets or income of the Company.

-                               all annual reports of the Company are in line
with Hungarian law, and furthermore are complete and accurate.

5.3                    The Seller undertakes that all representations,
undertakings and declarations made in this agreement refer to the date of
execution of the present agreement and shall also remain unchanged on the day of
the transfer of the ownership of the Quota to the Purchaser, unless Parties
agree otherwise.

5.4                    The deadline for the Purchaser to enforce the claims or
sanctions arising out of the breach of any or several warranties, and/or other
representations or

6


--------------------------------------------------------------------------------


vagy igények Vevő általi érvényesítésének határideje jelen szerződés aláírásától
számított 5 év.

6. §
Értesítések

6.1                    Valamennyi értesítést, amennyiben jelen szerződés vagy
jogszabály szigorúbb formát nem ír elő, írásban az alábbi címre kell küldeni:

Az Eladónak:
Ernst Meck Lochbleche und Blechverarbeitung GmbH
DE-90439 Nürnberg, Fuggerstrasse 16., Németország
Telefax: ++49 911 2 70 65 - 50

A Vevőnek:
Werner Friedrichs úr részére
Kächele-Cama Latex GmbH
D-36124 Eichenzell am Kreuzacker 9.
Telefax: ++49 6659 - 87-155

6.2                    Amennyiben jelen szerződésben nincs szígorúbb forma
meghatározva, az írásbeli követelménynek a faxon történő elküldés is megfelel.
Eladó részéről kizárólag a jelen szerződés 6.1. pontban megnevezett személynek
kűldött értesítések számítanak érvényesnek.

6.3                    A Felek kötelesek a másik felet a címük megváltozásáról
haladéktalanul írásban értesíteni, ellenkező esetben a 6.1 pontban meghatározott
vagy az utolsó írásban megadott címre küldött értesítések számítanak
érvényesnek. Egy értesítés határidőben történő megérkezésének szempontjából a
postára adás (Fax-elismervény) dátuma a mérvadó, amennyiben jelen szerződés nem
jelöl meg kifejezetten mást.

7. §
A szerződés hatályba lépése

7.1                    Jelen szerződés annak valamennyi fél általi aláírásával
lép hatályba.

 

undertakings made in this agreement shall be 5 years from the execution of this
agreement.

§ 6
Notifications

6.1                    All notifications, unless this agreement or any law
requires stricter form, shall be send in writing to the following addresses:

To the Seller:
Ernst Meck Lochbleche und Blechverarbeitung GmbH
DE-90439 Nürberg, Fuggerstrasse 16., Germany
Telefax: ++49 911 2 70 65 - 50

To the Purchaser:
Mr. Werner Friedrichs
Kächele-Cama Latex GmbH
D-36124 Eichenzell am Kreuzacker 9.
Telefax: ++49 6659 - 87-155

6.2                    Unless the present agreement requires stricter form,
notifications made by fax shall be deemed to be in written form. Notifications
by the Seller shall be deemed valid only if sent to the person designated in
clause 6.1 of the present agreement.

6.3                    Each Party shall notify the other party of the change of
its address in writing without delay, otherwise the notifications sent to such
party to its address set out in clause 6.1 or its latest address notified in
writing to the other Party shall be deemed valid. Unless expressly otherwise
stated herein, the timely receipt of any notification shall be determined
according to the date of posting (or fax return receipt).

§ 7
 Effective date of the agreement

7.1       The present agreement shall take effect on the date when all parties
have executed this agreement.

7


--------------------------------------------------------------------------------


8. §
Záró rendelkezések

8.1                    Amennyiben jelen szerződés valamely rendelkezése vagy
valamely része hatálytalan vagy érvénytelen, vagy azzá válna, úgy Felek
kötelesek a hatálytalan, vagy az érvénytelen rendelkezést egy olyan hatályos
vagy érvényes rendelkezéssel pótolni, amely a hatálytalan vagy az érvénytelen
rendelkezés céljának leginkább megfelel.

8.2                    A teljes szerződés abban az esetben érvénytelen,
amennyiben a Felek azt az érvénytelen vagy hatálytalan rendelkézes, vagy egy
annak megfelelő érvényes és hatályos másik rendelkezés hiányában nem kötötték
volna meg.

8.3                    Jelen szerződés bármely módosítása vagy kiegészítése
kizárólag írásban történhet. Ez vonatkozik ezen formai előírástól való eltérésre
is.

8.4                    Jelen szerződés magyar és angol nyelven készült,
szövegeltérés vagy értelmezési kérdések esetén a magyar változat az irányadó.

8.5                    Jelen szerződésre a Magyar Köztársaság joga az irányadó,
a kolliziós szabályok kivételével.

8.6                    Felek megállapodnak abban, hogy valamennyi jelen
szerződésből eredő vitát elsősorban békés úton kísérlik meg rendezni. Amennyiben
ez sikertelennek bizonyul, felek hatáskörtől függően alávetik magukat a Fővárosi
Bíróság vagy a Pesti Központi Kerületi Bíróság kizárólagos illetékességének. Az
eljárás nyelve a magyar.

8.7                    Jelen szerződés 4 eredeti példányban készült, amelyből a
szerződő felek 2-2 példányt kapnak.

 

§ 8
Closing provisions

8.1                    If any provision or part of this Agreement is or becomes
ineffective, invalid or null, the Parties shall replace the ineffective, invalid
or null provision with an effective and valid provision which is as close as
possible to the purpose of the ineffective, invalid or null provision.

8.2                    The entire agreement shall be invalid, if the Parties
would not have entered into the agreement without the invalid or ineffective
provision or the valid and effective provision replacing the invalid provision.

8.3                    Any amendment or supplement of the present agreement
shall be in writing. The same applies to the deviation from this formality
requirement.

8.4                    The present agreement has been prepared in the English
and in the Hungarian languages. In the case of discrepancies or interpretation,
the Hungarian version shall prevail.

8.5                    The present agreement shall be governed by the laws of
the Republic of Hungary, except for the conflict of laws rules.

8.6                    The Parties agree that they shall attempt to amicably
settle all disputes arising from this agreement. In lack of amicable settlement,
the Parties hereby choose the exclusive jurisdiction of the Metropolitan Court
or the Central District Court of Pest, depending on the jurisdiction of the
court. The language of the procedure shall be Hungarian.

8.7                    This agreement has been prepared in four originals, from
which each contracting party is entitled to have 2-2 originals.

8


--------------------------------------------------------------------------------


A Felek jelen szerződést annak elolvasását és értelmezését követöen, mint
akaratukkal mindenben megegyezőt jóváhagyólag aláírták.

The Parties — after having read and interpreted this agreement — signed the
present agreement approving it as being in full compliance with their
intentions.

Budapest, 2007. június 27 /Budapest, 27 June 2007

 

 /s/ Volker Laitsch

 

 

 

/s/ Dr. Hoffmann Rita LL. M

Ernst Meck Lochbleche und

 

 

 

Kächele-Cama Latex GmbH

Blechverarbeitunk GmbH

 

 

 

Vevő/Purchaser

Eladó/Seller

 

 

 

képviseli/represented by:

képviseli/represented by:

 

 

 

Dr. Hoffmann Rita ügyvéd/attorney-at-law

Volker Laitsch

 

 

 

 

 

9


--------------------------------------------------------------------------------